Mayes, C. J.,
delivered the opinion of the court.
On January 9th this case was dismissed for Want of prosecution. 53 South. 785'. In the 21st day of January a motion is made to have the case reinstated. This motion is accompanied by an affidavit stating that assignment of error and briefs were mailed to'the clerk of this court long prior to the calling of the district from which this case comes, but that the assignment of error and briefs have miscarried, and were therefore not received by the clerk. In this motion to reinstate no assignment of error is filed with the motion,. no excuse is given why the assignment of error is not filed, nor does any brief accompany the motion to reinstate or excuse for the failure to file one.
Under these circumstances, we can do nothing but overrule the motion to reinstate. Motion overruled.